Citation Nr: 1728338	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenic reaction.

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia reaction, catatonic type, and depression, to include as secondary to service-connected disabilities.

3.  Entitlement to increased initial ratings for bilateral hearing loss, currently rated as 30 percent disabling from September 8, 2009, to January 29, 2013; 40 percent disabling from January 30, 2013, to August 18, 2014; and 50 percent disabling from August 19, 2014.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral chronic mastoiditis.

5.  Entitlement to a rating in excess of 10 percent for bilateral conjunctivitis.

6.  Entitlement to a compensable rating for bilateral pterygium.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In February 2017, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he states that he is unable to work due to "severe hearing loss/age".  Accordingly, the issue of entitlement to a TDIU has been raised as part of the appeal for increased initial ratings for bilateral hearing loss, and has therefore been included as an issue on appeal on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2017, the Veteran also submitted a claim for entitlement to service connection for tinnitus.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in February 2017.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability; entitlement to increased initial ratings for bilateral hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1969 rating decision denied the Veteran entitlement to service connection for schizophrenic reaction, catatonic type; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following notice of the October 1969 rating decision.

2.  A January 2003 rating decision denied the Veteran's petition to reopen the claim for entitlement to service connection for schizophrenic reaction, catatonic type; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following notice of the January 2003 rating decision.

3.  Evidence received following the January 2003 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disability.

4.  For the entire rating period, the Veteran was in receipt of a 10 percent disability rating for bilateral chronic mastoiditis, which is the maximum schedular rating for that disability; he did not have other ratable complications relating to the bilateral chronic mastoiditis other than bilateral hearing loss; and the probative evidence of record does not demonstrate factors warranting a higher rating based on an extra-schedular rating for the disability.

5.  For the entire rating period, the Veteran was in receipt of a 10 percent disability rating for bilateral conjunctivitis, which is the maximum schedular rating for that disability; he did not have other ratable residuals of the bilateral conjunctivitis; and the probative evidence of record does not demonstrate factors warranting an extra-schedular rating for the disability.

6.  During the rating period, the Veteran did not have visual impairment, disfigurement, or other ratable findings relating to his bilateral pterygium.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision is final as to the issue of entitlement to service connection for schizophrenic reaction, catatonic type.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The January 2003 rating decision is final as to the issue of entitlement to service connection for schizophrenic reaction, catatonic type.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2016).

3.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.310 (2016).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for bilateral chronic mastoiditis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.87, Diagnostic Code 6200 (2016). 

5.  The criteria for entitlement to a rating in excess of 10 percent for bilateral conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.79, Diagnostic Code 6018 (2016).

6.  The criteria for entitlement to a compensable rating for bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.79, Diagnostic Code 6034 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Veteran's appeal for a higher initial rating for bilateral chronic mastoiditis arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in March 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating for the bilateral chronic mastoiditis.

As for the Veteran's claim for entitlement to higher ratings for bilateral conjunctivitis and bilateral pterygium, a VA Form 21-6789, Deferred Rating Decision, dated in October 2009 indicates that on two occasions VCAA notice letters had been sent but were returned by the postal service due to an insufficient address.  The VA Form 21-6789 further indicates that another VCAA notice letter would be sent to the Veteran using a different address.  The record does not include a copy of either of the returned VCAA notice letters or of the VCAA notice letter sent subsequent to the October 2009 VA Form 21-6789.  However, the record does contain a "VCAA Notice Response" form signed by the Veteran and received in November 2009 on which the Veteran indicates that all remaining information or evidence to support the claims had been submitted.  Given the VCAA notice response form received in November 2009 and the Veteran's subsequent actions and statements, the Board finds that any error there may have been in VA's performance of the duty to notify the Veteran is harmless because the Veteran has demonstrated actual knowledge of the information necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrated awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).  Furthermore, the Veteran has not argued that he received insufficient notice as to the issues.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his bilateral chronic mastoiditis in March 2010 and July 2010, and VA examinations as to his bilateral conjunctivitis and bilateral pterygium in October 2009 and August 2014.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his bilateral chronic mastoiditis, bilateral conjunctivitis, or bilateral pterygium have increased in severity since the most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Moreover, the record does not show that there has been a material change in the disabilities since the VA examinations such that the information contained in the VA examination reports no longer accurately describes the current level of severity of the disabilities.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for increased ratings and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reopening Issue

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

The Veteran submitted an original claim for entitlement to service connection for a nervous condition in October 1969.  See VA Form 21-4138, Statement in Support of Claim, received in October 1969.  In an October 1969 rating decision, the RO denied the Veteran entitlement to service connection for schizophrenic reaction, catatonic type.  The rating decision also found the Veteran to be not competent for compensation purposes.  The RO notified the Veteran's fiduciary of the decision in a letter dated in October 1969.  Neither the Veteran nor his fiduciary submitted a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the October 1969 rating decision's denial of entitlement to service connection for schizophrenic reaction, catatonic type.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The October 1969 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a schizophrenia condition in February 2002.  See VA Form 21-4138, received in February 2002.  In a January 2003 rating decision, the RO found that new and material evidence had not been received, and denied the petition to reopen the previously denied claim.  The letter informing the Veteran of the January 2003 decision included instructions on appealing the decision and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  See 38 C.F.R. §§ 3.156(b), 20.202, 20.302.  The January 2003 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final January 2003 rating decision includes VA treatment records showing complaints of depression and other psychiatric symptoms.  In addition, the Veteran has submitted statements expressing a belief that his current acquired psychiatric disability is secondary to his service-connected disabilities, to include his bilateral hearing loss and mastoiditis.  See, e.g., VA Form 21-526EZ, Fully Developed Claim (Compensation), received in May 2011.  A September 2011 VA treatment note indicates that he attributes his depression to a chronic left ear infection, and has said that his left ear infections caused his wife to "frequently shun him due to the foul smell", that he began to abuse alcohol because of the rejection, and that this culminated in a psychotic breakdown during which he killed his wife.  The Veteran also reported current concerns over how his chronic ear infections would affect his chances of finding a girlfriend.  An April 2014 treatment note reflects an Axis IV assessment that includes the statement "chronic ear infection, causing [patient] mental sequelae".  This evidence is new in that it was not previously considered by VA.  It is also material because it presents a new theory of entitlement to service connection not previously considered by VA and triggers VA's duty to assist the Veteran.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Increased Rating Issues - Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all appeals for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Bilateral Chronic Mastoiditis

The Veteran seeks a higher initial rating for bilateral chronic mastoiditis.  The Veteran's bilateral chronic mastoiditis has been rated as 10 percent disabling since September 8, 2009, the date of receipt of his claim for entitlement to service connection for that disability.  The applicable rating period is from September 8, 2009, the effective date for the award of service connection for chronic mastoiditis, through the present.  See 38 C.F.R. § 3.400.

The Veteran's bilateral chronic mastoiditis is rated under 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under Diagnostic Code 6200, a maximum 10 percent rating is awarded for mastoiditis during suppuration, or with aural polyps.  A note under Diagnostic Code 6200 directs the rating authority to rate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.

Turning to the relevant evidence of record, the March 2010 VA examiner noted the Veteran's visits to the VA ENT clinic and diagnosis of post-mastoidectomy status, left ear, secondary to chronic suppurative mastoiditis, left, which he treated with medications.  The Veteran reported to the examiner that he has recurrent left ear discharge.  On examination, the Veteran's right tympanic membrane was retracted, and there was no tympanic membrane present in the left ear.  The Veteran had infection of the middle or inner ear, suppuration, or aural polyps in the left ear.  The Veteran did not have Meniere's syndrome, vertigo, or tinnitus.

The July 2010 VA examination report reflects that the Veteran had some external ear canal discharge in the left canal.  The Veteran's right tympanum was normal on examination.  The July 2010 VA examination report otherwise includes findings identical to those in the March 2010 VA examination report.

The VA treatment records show that in October 2011, the Veteran reported a foul smelling odor and occasional discharge from his ear.  His radical cavity was cleaned, and he was provided a prescription.  In September 2013, there was no evidence of infection.  In November 2013, the Veteran had a slight purulent discharge in the left radical cavity.  In April 2014, he again had a slight purulent discharge.  His left ear cavity was cleaned, and mycology cream was applied to reduce edema.  In December 2015, there was no acute inflammation, the Veteran's ears were nontender, and he had no edema or masses.  His left ear was cleaned of cerumen.  There was no fluid or exudate.  A CT performed in February 2016 revealed slightly prominent soft tissue in the mastoidectomy cavity and middle ear on the left, which could be post inflammation or granulation tissue and/or superimposed inflammatory changes.  He had no drainable collection.  The right ear soft tissue was without significant change that would suggest underlying post-inflammatory tissue/granulation.

The Board has carefully reviewed the evidence of record and finds the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for his service-connected bilateral chronic mastoiditis.  

The Board notes that the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 6200 for his bilateral chronic mastoiditis.  10 percent is awarded under that diagnostic code during periods of drainage or when aural polyps are present.  

The Board has considered whether the Veteran would be entitled to higher or additional ratings for his bilateral chronic mastoiditis under any other diagnostic code.  Diagnostic Code 6200 allows for separate rating of hearing loss that is a complication of mastoiditis.  The Veteran is already separately rated for bilateral hearing loss, and his appeal for a higher initial rating for that disability is herein remanded.  In addition, although the Veteran has submitted a claim for entitlement to service connection for tinnitus, the record does not show that the Veteran has tinnitus that is a complication of his service-connected bilateral chronic mastoiditis.  Therefore, the Board does not find a basis in the record for awarding a separate 10 percent rating for tinnitus as a complication of the bilateral chronic mastoiditis. As explained in the Introduction, the Veteran's claim for entitlement to service connection for tinnitus is herein referred to the AOJ for appropriate action.

Additionally, the record is void of any evidence of Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa, and the Veteran does not assert such symptoms exist.  Therefore, the Board no basis in the record for awarding higher or additional ratings based on those diseases of the ear.  38 C.F.R. § 4.87, Diagnostic Codes 6205-6210.  Consequently, increased ratings under other diagnostic codes are not warranted.

The Board has also considered whether the Veteran is entitled to separate 10 percent ratings for each ear under Diagnostic Code 6200.  Diagnostic Code 6200 does not specify whether such separate ratings may be awarded.  Even assuming  such separate ratings may be awarded, the Board finds that separate ratings are not warranted.  As discussed above, the record shows suppuration in the left ear only.  Such symptoms were absent in the right ear at the March and July 2010 VA examinations, and the record does not show suppuration or aural polyps in the right ear at any time.  Therefore, the Veteran did not meet the criteria for entitlement to separate 10 percent ratings for the left ear and right ear under Diagnostic Code 6200 at any time during the rating period.

Finally, the Board has considered whether the Veteran is entitled to an initial rating in excess of 10 percent for bilateral chronic mastoiditis on an extra-schedular basis.  However, the Veteran's symptom of chronic left ear discharge is expressly contemplated under the schedular rating criteria.  Thus, the symptoms experienced by the Veteran are taken into account by his current schedular rating, and referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In view of the above, the Board finds no basis in the record for awarding ratings higher than or in addition to the 10 percent rating currently assigned for the bilateral chronic mastoiditis.  The Board therefore finds that the criteria for an initial rating in excess of 10 percent for the Veteran's bilateral chronic mastoiditis have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings of the Veteran's bilateral chronic mastoiditis pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Bilateral Conjunctivitis and Bilateral Pterygium

The Veteran seeks a higher rating for bilateral conjunctivitis and a compensable rating for pterygium.  The Veteran's increased rating claim was received on September 8, 2009.  Therefore, the relevant rating period is from September 8, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  Throughout the relevant rating period, the Veteran's bilateral conjunctivitis has been rated as 10 percent disabling, and his bilateral pterygium has been rated as noncompensable.

The Veteran's bilateral conjunctivitis is rated under 38 C.F.R. § 4.79, Diagnostic Code 6018.  Under Diagnostic Code 6018, a maximum 10 percent rating is awarded for conjunctivitis that is active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  When the conjunctivitis is inactive, the condition is to be rated based on residuals, such as visual impairment and disfigurement.

The Veteran's bilateral pterygium is rated under 38 C.F.R. § 4.79, Diagnostic Code 6034.  Under Diagnostic Code 6034, pterygium is to be rated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.

At the October 2009 VA examination, the Veteran had vision of 20/40-1 in the right and 20/30-1 in the left.  The examiner provided diagnoses of refractive error (hypermetropia, astigmatism, presbyopia), right eye incipient pterygium, bilateral senile cataracts, and open-angle glaucoma.  The examiner found no conjunctivitis or left pterygium on examination.  The examiner further noted that the Veteran's loss of central vision is caused by or the result of his senile cataracts and refractive errors, not the Veteran's conjunctivitis or pterygium.  In addition, the Veteran had loss of peripheral vision, but the condition is caused by or the result of his open-angle glaucoma.

At the August 2014 VA examination, the Veteran had corrected distance vision of 20/40 or better in the right and 20/50 in the left and corrected near vision of 20/40 or better in each eye.  The Veteran had foamy meib gland secretions bilaterally, a nasal pterygium on the right, a nasal pinguecula on the left, and mild follicular reaction bilaterally.  The examiner indicated that the Veteran's bilateral conjunctivitis was active, but that the conjunctivitis does not cause the Veteran's decrease in visual acuity.  She also indicated that the condition does not cause scarring or disfigurement.  She further indicated that the Veteran's left pterygium does not cause a decrease in visual acuity.  Rather, the Veteran's decrease in visual acuity and loss of visual field are caused by his senile cataract, open-angle glaucoma, and refractive error.

The VA treatment records show that the Veteran has been treated for eye conditions, to include open-angle glaucoma.  They show decreased visual acuity and loss of visual field.

The Board has carefully reviewed the evidence of record and finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his bilateral conjunctivitis and for a compensable rating for his service-connected bilateral pterygium.

The Board notes that the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 6018 for his bilateral conjunctivitis.  10 percent is awarded under that diagnostic code during periods when the condition is active.  In addition, Diagnostic Code 6034 itself does not provide for compensable ratings for pterygium.  Rather, it directs the rating authority to rate the condition under other diagnostic codes pertaining to visual impairment, disfigurement, and other findings related to the pterygium.

Both Diagnostic Code 6018 and Diagnostic Code 6034 allow for rating based on visual impairment.  The Board acknowledges that the record shows the Veteran has decreased visual acuity and loss of vision field.  However, the October 2009 and August 2014 VA examiners both opined that the Veteran's visual impairment is not attributable to his nonservice-connected senile cataract, open-angle glaucoma, and refractive error and not to his service-connected bilateral conjunctivitis or bilateral pterygium.  The Board affords these opinions great weight because they are based on the examiners' specialized knowledge as medical professionals.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  To the extent the Veteran contends that his visual impairment is due to his service-connected bilateral conjunctivitis or bilateral pterygium, the Board notes that he has not been shown to possess the medical knowledge and expertise to make that assessment.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).Therefore, his statements are not considered competent and do not weigh against the probative value of the VA examiners' opinions.  As such, the Board finds that the probative evidence of record reflects that the Veteran's decreased visual acuity and loss of vision field are not attributable to his service-connected bilateral conjunctivitis or bilateral pterygium, and therefore are not for consideration in determining the appropriate rating for those conditions.

The record also does not show that the Veteran had other residuals due to his service-connected bilateral conjunctivitis or other findings due to his service-connected bilateral pterygium.  The August 2014 VA examiner indicated that the Veteran's conjunctivitis was active but not disfiguring, and that his pterygium was present in the right but not disfiguring.

Finally, the Board has considered whether the Veteran is entitled to a rating in excess of 10 percent for bilateral conjunctivitis or a compensable rating for bilateral pterygium on an extra-schedular basis.  However, the Veteran's symptoms of meib gland secretions, pinguecula, and follicular reaction are expressly contemplated by the scheduler rating criteria.  In particular, the Board notes that Diagnostic Code 6018 describes the relevant symptoms of active conjunctivitis as "red, thick conjunctivae, mucous secretions, etc."  The symptoms shown at the VA examinations are consistent with the descriptions provided in Diagnostic Code 6018.  The Veteran's bilateral pterygium is expressly contemplated under Diagnostic Code 6034.  Thus, the symptoms experienced by the Veteran are taken into account by his current schedular ratings, and referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

In view of the above, the Board finds no basis in the record for awarding ratings higher than or in addition to the 10 percent rating currently assigned for the bilateral conjunctivitis and the noncompensable rating currently assigned for the bilateral pterygium.  The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's bilateral conjunctivitis and/or a compensable rating for the Veteran's bilateral pterygium have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's bilateral conjunctivitis or bilateral pterygium pursuant to Hart, 21 Vet. App. at 519.  As the preponderance of the evidence is against the assignment of higher ratings, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral chronic mastoiditis is denied.

Entitlement to a rating in excess of 10 percent for bilateral conjunctivitis is denied.

Entitlement to a compensable rating for bilateral pterygium is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for an Acquired Psychiatric Disability

The Veteran has contended that his current acquired psychiatric disability is secondary to his service-connected disabilities, to include his bilateral hearing loss and mastoiditis.  See, e.g., VA Form 21-526EZ, Fully Developed Claim (Compensation), received in May 2011.  A September 2011 VA treatment note indicates that he attributes his depression to a chronic left ear infection, and has said that depression over his left ear infections caused his wife to "frequently shun him due to the foul smell", that he began to abuse alcohol because of the rejection, and that this culminated in a psychotic breakdown during which he killed his wife.  The Veteran also reported current concerns over how his chronic ear infections will affect his chances of finding a girlfriend.  An April 2014 treatment note reflects an Axis IV assessment that includes the statement "chronic ear infection, causing [patient] mental sequelae".

The Veteran was provided a VA examination as to his claimed acquired psychiatric disability in July 2015.  The examiner noted treatment records showing that the Veteran endorsed depression since serving 15 years in prison for the homicide of his wife and becoming estranged from his children.  The examiner opined that the Veteran's acquired psychiatric disability is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  As a rationale for the opinion, the examiner explained that the Veteran's homicide of his wife and the subsequent prison term and estrangement from his children seem to be the precipitating factor for the Veteran's depressive disorder.

Although the VA examiner provided an opinion as to whether the Veteran's acquired psychiatric disability was proximately due to or caused by the Veteran's service-connected disabilities, he did not provide an opinion as to secondary aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Accordingly, the Board finds that the VA examination of record is inadequate for decision-making purposes, and that a remand is required so that an adequate addendum opinion or, if necessary, another examination, may be provided.  See Barr, 21 Vet. App. at 312.

Increased Initial Ratings for Bilateral Hearing Loss

The Veteran was most recently provided an examination as to his service-connected bilateral hearing loss in August 2014.  Audiological testing conducted at that examination revealed left ear puretone thresholds of 75 decibels (dB) at 1000 Hertz (Hz), 75 dB at 2000 Hz, 80 dB at 3000 Hz, and 85 dB at 4000 Hz.  A February 2016 VA audiology consultation note shows left ear puretone thresholds of 115 dB at 1000 Hz, 110 dB at 2000 Hz, 110 dB at 3000 Hz, and 115 dB at 4000 Hz.  The note further indicates that the Veteran had right ear hearing thresholds beyond audiometer limits and no mobility in the right or left tympanic membranes, suggesting middle ear effusion.  The Veteran also had "no ability for speech recognition".  As such, the February 2016 treatment note indicates that the Veteran's bilateral hearing loss may have become significantly worse since the most recent VA examination.  In light of the that, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Entitlement to a TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating issues herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased rating issues must be adjudicated by the AOJ prior to appellate consideration of the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this remand to the VA clinician who performed the July 2015 VA examination or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must, for each psychiatric disability diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that such disability is caused by, proximately due to, or aggravated by the Veteran's service-connected disabilities, to include his bilateral hearing loss and bilateral chronic mastoiditis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed separately from the question of causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  The examiner should discuss the significance, if any, of the Veteran's statements in the September 2011 VA treatment record and elsewhere in the record attributing his depression to his chronic left ear infections.  The examiner should also discuss the significance, if any, of the April 2014 treatment note reflecting an Axis IV assessment of "chronic ear infection, causing [patient] mental sequelae".

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test.  The examiner should note all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the supplemental statement of the case.  In so doing, consideration should be given to whether a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


